UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2092



JOHN A. LANE, MD, FACOG,

                                              Plaintiff - Appellant,

          versus


STEPHEN J. WILSON, MD; JOCK R. WHEELER, MD;
KRIS LEE SPERRY, MD; STEVEN F. GORDON, MD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-04-1255-2)


Submitted:   February 23, 2006         Decided:     February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Lane, Appellant Pro Se.     Ancil Glenn Ramey, STEPTOE &
JOHNSON, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John A. Lane, appeals the district court’s order adopting

the magistrate judge’s recommendation to grant the Appellants’

motion to dismiss in this civil case.        We have reviewed the record

and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.      See Lane v. Wilson, No. CA-04-

1255-2 (S.D.W. Va. Aug. 26, 2005); see also Wilson v. Bernet, ___

S.E.2d ___, 2005 WL 3092265 (W. Va. 2005) (holding that adverse

expert witnesses are entitled to immunity for their testimony and

participation   in   civil   proceedings).      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -